                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

BRYANT WHITBY, #A0715868,                )   CIV. NO. 1:19-cv-00085 LEK-KJM
                                         )
                    Plaintiff,           )   ORDER DISMISSING COMPLAINT
                                         )   AND DENYING IN FORMA
             vs.                         )   PAUPERIS APPLICATION
                                         )
STRAUB NEUROLOGIST, JAMES                )
W. PIERCE,                               )
                                         )
               Defendants,               )
______________________________           )

      Before the court are pro se Plaintiff Bryant Whitby’s prisoner civil rights

Complaint and Application to Proceed In Forma Pauperis by a Prisoner (IFP

Application). ECF Nos. 1-2. Whitby is incarcerated at the Halawa Correctional

Facility (HCF).

      Whitby’s Complaint is unsigned and provides no information regarding his

claims against Straub Neurologist or James W. Pierce, beyond his cryptic

jurisdictional statement, “Parkinson’s Disease Medication.” Compl., ECF No. 1,

PageID #1. The Complaint is otherwise blank.

      Whitby’s IFP Application, although signed, is incomplete. Whitby submits

only the first page of the IFP Application, and therefore has neither consented to
deduction of funds from his prison account nor shown the preceding six month

balances in his prison account, as required under 28 U.S.C. § 1915(a)(2).

      As filed, Whitby’s pleadings and IFP Application are completely inadequate

to allow the court to determine whether Whitby can state a colorable claim for

relief against the named Defendants and whether Whitby is indigent and eligible to

proceed in forma pauperis. As such, the Complaint is DISMISSED with leave to

amend and the IFP Application is DENIED.

                                   CONCLUSION

      (1)    Whitby’s Complaint is DISMISSED without prejudice. Whitby is

directed to file a signed, amended complaint on or before March 29, 2019.

Whitby’s amended pleading must adequately describe his claims, explain why he

believes Defendants are legally responsible for such claims, explain this court’s

jurisdiction for his claims, and set forth an explicit request for relief. Whitby

should not refer to cases or statutes to support his claims, but must simply and

clearly explain what happened, when it happened, who is allegedly responsible for

what happened, and why he has commenced this action in the this federal court.

The amended complaint must be submitted on the court’s prisoner civil rights

complaint form and all questions on the form should be answered.




                                           2
         IN THE ALTERNATIVE, Whitby may voluntarily dismiss this action in

writing on or before March 29, 2019. If Whitby does so, this action will be

dismissed without prejudice and he will incur no fees or costs for this action.

         (2)      Whitby’s IFP Application is DENIED without prejudice.

         (3)      The Clerk of Court is DIRECTED to send Whitby a blank prisoner

civil rights complaint form and Application to Proceed In Forma Pauperis as a

Prisoner form, so that he may comply with this Order if he decides to proceed with

this suit rather than voluntarily dismiss this action.

         (4)      If Whitby fails to timely comply with this order and submit an

amended complaint and IFP Application, this suit may be AUTOMATICALLY

DISMISSED without further notice.

                  IT IS SO ORDERED.

                  DATED: Honolulu, Hawaii, March 8, 2019.


                                                      /s/ Leslie E. Kobayashi
                                                      Leslie E. Kobayashi
                                                      United States District Judge



Whitby v. Straub Neurologist, et al., No. 1:19-cv-00085 LEK-KJM; PSA Scrng ‘19 (dsm C, IFP BLANK)




                                                          3
